Citation Nr: 0924248	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  00-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 60 percent for left 
L4-S1 radiculopathy with dorsolumbosacral paravertebral 
myositis and a dissicated and bulging disc at L5-S1, from the 
initial grant of service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1987 to January 
1997.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which granted service connection for the Veteran's low 
back disability and assigned a 10 percent evaluation, 
effective from January 20, 1997, the day following his 
separation from service.  38 C.F.R. § 3.400(b)(2)(i).  A 
subsequent rating decision in April 1999, assigned an 
increased rating to 60 percent, effective from the same date.  
The Board remanded the appeal for additional development in 
October 2004.  

In May 2006, the Board issued a decision which denied an 
evaluation in excess of 60 percent for the low back 
disability, and the Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In April 2007, the Court 
granted the Appellee's Motion For Remand and vacated the May 
2006 Board decision.  In October 2007, the Board remanded the 
appeal for additional development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the Veteran has 
been assigned the maximum schedular rating for intervertebral 
disc syndrome; functional loss of use due to pain or during 
flare-ups to a degree commensurate with the criteria for a 
higher evaluation is not demonstrated.  


CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 
60 percent for left L4-S1 radiculopathy with dorsolumbosacral 
paravertebral myositis and a dissicated and bulging disc at 
L5-S1, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5295 
(prior to 9/26/03) and 5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the instant case, the Veteran's claim was received by VA 
in 1997, prior to the enactment of VCAA.  At that time, the 
Veteran was provided with appropriate notice concerning VA's 
duty to assist him in the development of his claim and of 
what evidence or information the Veteran was responsible to 
provide.  The Veteran was also provided with a toll free 
number if he had any questions or needed any additional 
assistance in developing his claim.  

In addition, subsequent letters dated in May 2005 and October 
2007, fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
readjudicated, and a supplemental statements of the case 
(SSOC) were promulgated in February 2006 and April 2009.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra; Dingess, supra.  The 
Veteran was also notified of his responsibility to submit 
evidence which showed that his low back disability had 
worsened, of what evidence was necessary for higher 
evaluation, and why the current evidence was insufficient to 
award the benefits sought.  

As for VA's duty to assist, the Veteran's service treatment 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The Veteran was examined by VA at least four times during the 
pendency of this appeal and was afforded an opportunity to 
testify at a personal hearing, but declined.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
collectively they are predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contains a discussion of the effects of the Veteran's 
service-connected back disorder on the Veteran's occupational 
and daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  The Board notes further that the 
Veteran was also notified of his responsibility to submit 
evidence which showed that his back disability had worsened, 
of what evidence was necessary for a higher evaluation, and 
why the current evidence was insufficient to award the 
benefits sought.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board has considered the recent holding of the Court that 
for an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder, 
or of greater interference with work or activities of daily 
life is required to support a claim for increased evaluation; 
that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez-Flores does not apply to initial rating 
claims because VA's VCAA notice obligation was satisfied when 
the RO granted the Veteran's claim for service connection.  

The Board thus concludes that any deficiency in the notice to 
the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

The issue of a higher evaluation for the Veteran's low back 
disability arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999) (Court held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding 
staged ratings appropriate also in cases where the appeal was 
not as to the initial rating assigned after service 
connection is established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, supra.  

Factual Background

As noted above, the Veteran was granted service connection 
for dorsolumbosacral paravertebral myositis with 
radiculopathy and dissicated and bulging disc at L5-S1 by the 
RO in October 1997, and was subsequently assigned a 60 
percent evaluation under Diagnostic Code (DC) 5293; effective 
from the date of receipt of his original claim.  38 C.F.R. 
§ 3.400(b)(2).  The Veteran disagreed with the rating 
assigned giving rise to the current appeal.  

At this point, it should be noted that the regulations 
pertaining to rating disabilities of the spine were amended 
on two occasions during the Veteran's appeal.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the Veteran's spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  However, the Veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The Veteran was provided both sets of criteria and 
was given an opportunity to respond.  Accordingly, the 
Veteran will not be prejudiced by the Board's review of the 
issue as due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 7-2003.  

The question presented is whether a schedular rating in 
excess of 60 percent is warranted for the Veteran's left L4-
S1 radiculopathy with dorsolumbosacral paravertebral myositis 
and a dissicated and bulging disc at L5-S1 from the date of 
receipt of his claim in 1997, subject to the provisions of 
38 C.F.R. § 3.400(b)(2).  

Prior to September 26, 2003, under the rating criteria for 
intervertebral disc syndrome Diagnostic Code (DC) 5293, a 60 
percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (effective prior to September 23, 
2002).  This is the maximum evaluation possible for a 
disability of the spine, absent ankylosis or fracture of the 
spine, which are not shown to be present.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002, except for the 
diagnostic code number which was changed to 5243.  Note (1) 
provided that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

Factual Background

In this case, the pertinent evidence of record includes 
reports of four VA examination conducted in May 1997, 
September 2000, October 2005, and January 2009.  The 
Veteran's complaints on all of the examinations were 
essentially the same and included chronic back pain and 
stiffness, limitation of motion, and radiating pain into his 
lower extremities.  The Veteran reported that he was a self-
employed realtor but was limited in that capacity because he 
could not drive his car for more than an hour before the 
onset of back pain.  

On VA examination in May 1997, forward flexion was to 70 
degrees, extension to 20 degrees, lateral flexion to 35 
degrees, bilaterally, and rotation was to 30 degrees, 
bilaterally, with pain on all motion except on rotation to 
the right.  In September 2000, forward flexion and extension 
was to 20 degrees; lateral flexion was to 40 degrees and 
rotation was to 35 degrees, bilaterally.  The examiner noted, 
however, that the Veteran showed better forward flexion while 
bending to lace his shoes.  There was no pain on motion and 
no muscle spasm, tenderness, or objective weakness in the 
lower extremities.  The diagnoses included L5-S1 
radiculopathy with dorsolumbar paravertebral myositis and L5-
S1 mild central posterior bulge causing no significant 
compression of the thecal sac, with minimal retrolisthesis of 
L5 on S1 by MRI.  On examination in October 2005, forward 
flexion was from 0 to 20 degrees with pain beginning at 10 
degrees.  Extension, right and left lateral flexion and 
rotation was from 0 to 15 degrees with pain on movement in 
all directions.  There was spasm, guarding, and tenderness to 
palpation of the thoracolumbar spine.  There was decreased 
sensation to pinprick, normal muscle tone, and 4/5 strength 
in the left extensor hallucis longus.  Deep tendon reflexes 
were 1+ and symmetrical in both lower extremities.  The 
diagnoses included lumbosacral strain - myositis, left side 
L4-5 radiculopathy, and herniated nucleus pulposus at L4 and 
L5 levels.  

On VA spine examination in January 2009, the Veteran reported 
severe, constant, low back pain radiating into the left 
buttock, lateral thigh and calf areas.  The Veteran reported 
flare-ups of pain weekly lasting for hours, but denied any 
hospitalizations or incapacitating episodes, and said that he 
could walk more than a quarter, but less than a mile.  The 
Veteran denied hospitalization or prescribed absolute bed 
rest from a physician in the past 12 month period due to back 
pain.  He was noted to use one Canadian crutch and to walk 
with a mild left lower extremity limp.  The Veteran reported 
that he worked full-time as a clerk in the post office where 
he had worked for the past one to two years; time lost from 
that employment in the past 12 months was reported to be less 
than one week due to low back pain.  He was also noted to 
work as a part-time realtor.  

On physical examination, forward flexion was to 35 degrees 
with extension to 12 degrees.  Left and right lateral flexion 
and rotation was to 20 degrees in all directions.  There was 
pain on all movements, but no additional limitation of motion 
on repetitive movement.  There was no atrophy, weakness, or 
postural or fixed deformities, and muscle tone was normal.  
Sensory examination of the lower extremities revealed some 
impairment to pain (pinprick) on the left but was otherwise 
normal bilaterally with respect to vibration, light touch, 
position sense, and sensation.  Reflex examination of the 
lower extremities was normal except for hypoactive knee jerk 
on the left.  There was negative straight leg raising with 
guarding and complaints of pain at 10 degrees of left and 
right straight leg raise.  The examiner found significant 
effects on the Veteran's usual occupation and that decreased 
mobility, problems with lifting and carrying, and weakness or 
fatigue, and pain impacted the Veteran's occupational 
activities.

The examiner estimated that the severity of the Veteran's low 
back disability was of moderate intensity.  He noted that the 
Veteran did not complain of any mid- or thoracic back pain, 
and did not have any tenderness to palpation or spasm in the 
thoracic spine.  The examiner indicated that the Veteran's 
decreased sensation, patellar tendon reflex and radiating 
pain in the left lower extremity was due to L4-5 
radiculopathy and desiccated bulging disc at L5-S1, and that 
his dorsal and lumbar paravertebral myositis was responsible 
for his tenderness, stiffness and decreased motion.  The 
examiner indicated that there was no weakened movement, 
excess fatigability, incoordination or additional range of 
motion loss on repetitive motion, but that pain could 
significantly limit functional ability during flare-ups or on 
repeated motion over time.  The examiner stated that he could 
not offer any estimate as to the additional functional loss 
in terms of degrees, but said that it should not be 
equivalent to ankylosis.  

On VA neurologic examination in January 2009, the examiner 
noted that there was no imaging or clinical evidence of 
dorsal spine disc syndrome and that all of the Veteran's 
symptoms were secondary or attributable to his lumbosacral 
disc disease.  On sensory examination, decreased sensation 
over the left dorsal region of the great toe was noted.  
Reflexes were reported to be normal.  The diagnoses included 
lumbosacral discogenic disease with clinical sensorimotor 
left L4-5 radiculopathy with neurologic deficit without bowel 
or bladder impairment.  

Analysis

Initially, the Board notes that while the question of the 
assignment of a separate rating for the Veteran's dorsal 
(thoracic) spine was raised by General Counsel in the 
Appellee's Motion for Remand, a VA neurologic examiner in 
January 2009 indicated that there was no diagnostic or 
clinical evidence of a separate disability of the dorsal 
spine, vis-à-vis dorsal spine disc syndrome, and opined that 
all of the Veteran's symptomatology were attributable to his 
lumbosacral disc disease.  Thus, consideration of a separate 
rating for a disability of the dorsal spine is not 
appropriate in this case.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Under the old rating criteria for intervertebral disc 
syndrome, a 60 percent evaluation is the maximum evaluation 
possible for pronounced disc syndrome under DC 5293.  An 
evaluation in excess of 60 percent under the old criteria 
could only be assigned if there was vertebral fracture with 
cord involvement where the Veteran was bedridden or required 
long leg braces (DC 5285), or if there was complete bony 
fixation (ankylosis) of the spine at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) (DC 5286), or if there was unfavorable ankylosis of the 
lumbar spine.  (DC 5289).  

Ankylosis has been defined by the Court as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999).  
Here, the evidence shows that the Veteran retains some motion 
of the spine, albeit with pain, which has been considered in 
determining the current rating.  However, there is no 
evidence of vertebral fracture with cord involvement or use 
of long leg braces, or unfavorable ankylosis of the spine 
with marked deformity.  Therefore, an evaluation in excess of 
60 percent under DCs 5286, 5285 or 5289 in effect prior to 
September 26, 2003, is not warranted.  

The Board must also consider whether the Veteran is entitled 
to an evaluation in excess of 60 percent under the revised 
rating criteria for intervertebral disc syndrome (IDS) 
(effective September 23, 2002), and the revised general 
criteria for disabilities of the spine (effective September 
26, 2003).  As indicated above, the revised regulations may 
not be applied prior to the effective date of the change.  
VAOPGCPREC 3-2000.  

In this regard, an evaluation in excess of 60 percent under 
either of the revised rating criteria is possible only if the 
Veteran is shown to have unfavorable ankylosis of the entire 
spine.  As indicated above, the Veteran has some motion in 
the spine and clearly does not have unfavorable ankylosis of 
the entire spine.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's service-connected low back disability under the 
revised orthopedic rating criteria and applicable neurologic 
rating criteria in effect between September 23, 2002, and 
September 26, 2003, and under the revised orthopedic rating 
criteria and any applicable neurologic rating criteria from 
September 26, 2003.  

The Board notes that on most recent VA examination, clinical 
evaluation noted some decreased sensation in the left lower 
extremity and a hypoactive left knee jerk (albeit separate 
neurological examination at the time found normal reflexes).  
These findings are not suggestive of more than moderate 
incomplete paralysis of the sciatic nerve  and would warrant 
a rating no greater than 20 percent.  Using the Combined 
Rating Table, 38 C.F.R. § 4.25, a 40 percent evaluation 
assigned for the orthopedic symptomatology (Diagnostic Code 
5295 under the old schedule or the revised General Rating 
Formula for Diseases and Injuries of the Spine) combined with 
a 20 percent rating for moderate neurological symptomatology 
would equate to a rating of 52, which when converted to the 
nearest number divisible by 10, would rate a 50 percent 
evaluation.  As such, a combined evaluation in excess of 60 
percent would not be available from September 23, 2002.  
Further, the evidence of record does not show that the 
Veteran has any additional disabilities such as bowel or 
bladder impairment.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008).  

While the more recent VA examinations showed significant 
limitation of motion of the lumbar spine primarily due to 
pain, the evidence showed that the Veteran has good muscle 
tone and strength, no atrophy or postural or fixed 
deformities, and no significant neurological impairment 
referable to the lumbosacral spine.  Although the two most 
recent VA examinations indicated that the Veteran had 
additional functional limitation of motion due to pain, the 
additional functional loss is contemplated in the 60 percent 
evaluation assigned under the old rating criteria.  That is, 
under the old criteria, the maximum rating for severe 
limitation of motion of the lumbar spine was 40 percent.  
Thus, while the Veteran may have significant functional 
limitation of motion, it can not be said that it is 
equivalent to complete bony fixation or unfavorable ankylosis 
of the entire spine.  In fact, the VA examiner in January 
2009 opined that the additional functional impairment was not 
equivalent to ankylosis.  Further, the Board observes that 
under the revised rating schedule, the General Rating Formula 
notes that the rating criteria are to be applied with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In light of 
the VA examiner's opinion and the clinical findings of 
record, the Board finds that an increased evaluation based on 
additional functional loss due to the factors set forth above 
are not demonstrated.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  The Veteran 
does not claim nor does the evidence of record show any 
incapacitating episodes or periods of hospitalization for his 
low back disability at anytime during the pendency of this 
appeal.  The evidentiary record showed that the Veteran is 
currently employed full-time as a clerk at the post office 
and also works part-time as a realtor.  While he has reported 
as much as a week lost at work over a 12 month period due to 
his low back disability, he has failed to provide any 
evidence to support his contentions.  In letters dated in May 
2001 and October 2007, the Veteran was specifically requested 
to provide VA with evidence showing that his back disability 
impacted on his employment or any other evidence or 
information which would tend to support his assertions.  The 
Veteran did not respond to the requests nor did he provide 
any information which showed actual interference with 
employment to a degree greater than that contemplated by the 
60 percent evaluation currently assigned.  At present, the 
objective evidence of record does not show that the 
manifestations of his back disability are unusual or 
exceptional.  In sum, there is no indication that the average 
industrial impairment from his back disability would be in 
excess of that contemplated by the assigned schedular 
evaluation.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the present 
impairment of the Veteran's back disability does not suggest 
that he has sufficient symptoms to warrant the assignment of 
an evaluation in excess of 60 percent at anytime during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  




ORDER

An initial evaluation in excess of 60 percent for left L4-S1 
radiculopathy with dorsolumbosacral paravertebral myositis 
and a dissicated and bulging disc at L5-S1, is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


